Case 2:17-cv-12188-CCC-JBC Document 68 Filed 06/11/20 Page 1 of 2 PageID: 577




                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY
                                    NEWARK VICINAGE

 CHARLES DAVIES, BART PANESSA, and
 JEFF NIEMEIER, Individually and on behalf of all
 others similarly situated,                       Case No. 2:17-cv-12188-CCC-JBC

                                    Plaintiff,

                  v.                                            ENTRY OF APPEARANCE

 KATANGA MINING LIMITED, JOHNNY
 BLIZZARD, JACQUES LUBBE, MATTHEW
 COLWILL, ARISTOTELIS MISTADAKIS,
 LIAM GALLAGHER, TIM HENDERSON,
 IVAN GLASENBERG, and GLENCORE, PLC,

                                    Defendants.



TO:       Office of the Clerk of the Court
          United States District Court
          District of New Jersey

          Please enter my appearance on behalf of Defendants Glencore PLC and Ivan Glasenberg

in this matter.

                                                 Respectfully submitted

                                                 BROWN & CONNERY, LLP
                                                 Attorneys for Defendants Glencore PLC
                                                    and Ivan Glasenberg

Dated: June 11, 2020                    By:       s/Susan M. Leming
                                                 Susan M. Leming
                                                 360 Haddon Avenue
                                                 Westmont, NJ 08108
                                                 (856) 858-8169
                                                 (856) 858-4967 (fax)
                                                 sleming@brownconnery.com



79O6606
Case 2:17-cv-12188-CCC-JBC Document 68 Filed 06/11/20 Page 2 of 2 PageID: 578



                                  CERTIFICATE OF SERVICE

          I certify that the within Entry of Appearance was served by filing this document with the

CM/ECF system, which electronically served same on:

                                THE ROSEN LAW FIRM, P.A.
                                   Laurence M. Rosen, Esq.
                                One Gateway Center, Suite 2600
                                   Newark, New Jersey07102
                                      Tel.: (973) 313-1887
                                      Fax: (973) 833-0399
                                 Email: lrosen@rosenlegal.com
                         Lead Counsel for Plaintiffs and the Putative Class

                                  Brent J. LaPointe (pro hac vice)
                                 275 Madison Avenue, 34th Floor
                                      New York, NY 10016
                                       Tel.: (212) 686-1060
                                       Fax: (212) 202-3827
                                 Email: blapointe@rosenlegal.com



                                               By:    s/Susan M. Leming
                                                       Susan M. Leming

Dated: June 11, 2020




79O6606
